DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image-capturing unit”, “information-obtaining unit”, “output unit”, in at least claim 1; “obtaining unit”, “display-controlling unit”, in at least claim 8; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “wherein the operation information includes information about automatic operation based on the manipulation of a user and time of the automatic operation” renders the claim indefinite.  It is unclear what is meant by an 
In claim 4, the limitation “supplementary information that is perceivably associated with an order of time” renders the claim indefinite.  It is unclear what “supplementary information” refers to, and furthermore the words “perceivably associated” render the claim indefinite as the scope of this phrase is unclear.
In claim 6, the last words of the claim “further associated” render the claim indefinite, it is unclear what is meant by this term.’


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama et al. (US 2005/0004458; hereinafter Kanayama).
Kanayama shows an information-processing apparatus and method comprising: an image-capturing unit that captures either or both of an ultrasonic image and a photoacoustic image that are imaged by an imaging device ([0076]); an information-obtaining unit that obtains operation information about manipulation of the imaging 
Also, wherein the operation information includes information about start of the imaging method and information about end of the imaging method (timing for transmission and reception; [0093]); wherein the operation information includes information about automatic operation based on the manipulation of a user and time of the automatic operation (the system controller is considered to operate “automatically” to perform the various computer functions to transmit/receive and ultimately generate photoacoustic and ultrasound images; operation unit for operator to set imaging conditions, [0104], [0118]); wherein the output unit outputs, to the external device, supplementary information that is perceivably associated with an order of time at which either or both the ultrasonic image and the photoacoustic image are captured and the time of the manipulation (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]; also, either a photoacoustic or ultrasound image can be acquired first in either order; [0130]); an image-capturing unit that captures the photoacoustic image on the basis of a photoacoustic signal and captures the ultrasonic image on the basis of an ultrasonic signal ([0050]-[0052]); wherein the information-obtaining unit also obtains timing information about timing with 
Kanayama further shows an information-processing apparatus and method comprising: an obtaining unit that obtains supplementary information that includes operation information about manipulation of an imaging device for instructing an imaging method and time of the manipulation and an object that includes image data of either or both of an ultrasonic image and a photoacoustic image that are associated with the operation information (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]; scan control, [0083]); and a display-controlling unit that reads the operation information and that causes a display unit to display the image data that is obtained by the manipulation (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]); wherein the display-controlling unit causes the display unit to display information about the operation information, wherein the information-processing apparatus further includes a reception unit that receives a manipulation input of a user in response to the displayed information about the 

Kanayama further shows an information-processing system comprising: an image-capturing unit that captures either or both of an ultrasonic image and a photoacoustic image that are imaged by an imaging device ([0050]-[0052]); an information-obtaining unit that obtains operation information about manipulation of the imaging device for instructing an imaging method and time of the manipulation regarding either or both of the ultrasonic image and the photoacoustic image and that obtains time information about either or both of time at which the ultrasonic image is captured and time at which the photoacoustic image is captured (scan control unit, [0083]); and an output unit that outputs, to an external device, the operation information, the time information, and either or both of the ultrasonic image and the photoacoustic image that are associated with each other (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]).
Kanayama further shows an information-processing system comprising: an obtaining unit that obtains supplementary information that includes operation information about manipulation of an imaging device for instructing an imaging method and time of the manipulation and an object that includes image data of either or both of an ultrasonic image and a photoacoustic image that are associated with the operation .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US 2005/0004458; hereinafter Kanayama) in view of Millett et al. (US 2014/0180087; hereinafter Millett).
Kanayama discloses the invention substantially as described in the 102 rejection above.  
Kanayama fails to show wherein the output unit outputs, to the external device, a DICOM object that includes the operation information, the time information, and either or both of the ultrasonic image and the photoacoustic image; wherein the display-controlling unit causes the display unit to display the operation information, time that is related to the operation information, and the image data that are arranged.
Millett discloses display control for a multimodality medical device.  Millett teaches wherein the output unit outputs, to the external device, a DICOM object that includes the operation information, the time information, and either or both of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kanayama to display additional information as taught by Millett, as this will improve the presentation of the data to the user as described by Millett, for example to allow the user to zero in on relevant data and improve the quality of displayed data ([0004], [0006]).  Furthermore, the use of a standard format, such as DICOM, will improve the efficiency and ease of use of the displayed information by providing a commonly used format which can be easily shared and understood by other medical professionals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793